Citation Nr: 0101490	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to September 16, 
1992, for the assignment of the current 10 percent disability 
rating for residuals of multiple fragment wounds to the right 
thigh, right forearm, and back.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1967 to 
July 1970.  

By October 1970 decision, the RO granted service connection 
for residuals of multiple fragment wounds to the right thigh, 
right forearm, and back, and evaluated the disability 
noncompensable effective from July 27, 1970, the day after 
the date of the veteran's separation from service.

This matter was initially at the Board of Veterans' Appeals 
(the Board) in July 1996, on appeal from two decisions of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO): an October 1993 decision which denied a rating in 
excess of zero percent for the service-connected residuals of 
multiple fragment wounds to the right thigh, right forearm, 
and back; and a May 1995 decision which found no clear and 
unmistakable error (CUE) in the October 1970 and October 1993 
RO decisions.  By July 1996 decision, the Board denied the 
veteran's appeal on the issue of clear and unmistakable 
error, and remanded the issue of an increased rating for the 
service-connected disability for further development.

This case was again before the Board in May 1997 at which 
time a decision was issued that granted an increased, 10 
percent evaluation for the residuals of multiple fragment 
wounds to the right thigh, right forearm, and back.  This 
matter is now at the Board from a November 1997 RO decision 
which assigned an effective date of September 16, l992 for 
that 10 percent disability rating.

In June 1998, the RO was informed that a private attorney was 
serving as the veteran's representative.  In June 1999, the 
veteran appeared at a personal hearing at the RO, and he 
reported that he was no longer being represented by the 
attorney.  The claims file reflects that the veteran has not 
designated any other party as his representative since the 
personal hearing.


FINDINGS OF FACT

1.  By October 1970 decision, the RO granted service 
connection for residuals of multiple fragment wounds to the 
right thigh, right forearm, and back, and assigned a zero 
percent disability rating, effective July 27, 1970; the 
veteran was provided notice of the decision and his appellate 
rights in November 1970, and he did not appeal.

2.  After the October 1970 RO decision, the earliest document 
which may be considered a claim for increased evaluation of 
the service-connected disability is a request for physical 
examination dated September 16, 1992.

3.  It is not factually ascertainable from the medical 
evidence of record that the service-connected residuals of 
multiple fragment wounds to the right thigh, right forearm, 
and back warranted an evaluation of 10 percent from September 
16, 1991.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 16, 
1992 for a 10 percent disability rating for residuals of 
multiple fragment wounds to the right thigh, right forearm, 
and back is not established.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the veteran filed an initial claim 
for VA disability compensation in August 1970.  The service 
medical records show he sustained fragment wounds to the 
right thigh, right forearm, and back when a mortar round hit 
his barracks in May 1969.  The in-service hospital record 
indicates that he did not sustain significant injury.  He was 
debrided under local anesthesia and underwent delayed primary 
closure of the wounds.  It was noted at his hospital 
discharge that the wounds were clean and healing.  

A September 1969 service medical record indicates that the 
veteran complained of "numbness and cutting" in his back.  
On examination, there was a well-healed scar on the right 
buttock.  Neurological examination was normal.  Diagnosis at 
that time was paresthesia and anesthesia secondary to nerve 
regeneration.  The report of medical examination on 
separation from service in July 1970 is silent for any 
complaint or clinical finding of residuals of fragment wounds 
to the right thigh, right forearm, and back.

VA medical examination in September 1970 revealed a 1 x 1/2 
inch non-adherent scar on the right upper forearm.  There was 
no muscle loss detected.  A 1 x 1/4 inch scar on the upper 
anterior right thigh was adherent and there was muscle loss.  
A scar on the right flank was 3/4 x 1/8 inch was found, noted 
as non-adherent, and there was no muscle loss.  The 
orthopedic examination revealed normal curvature of the spine 
without spasm or tenderness over the right sacroiliac joint.  
The veteran was able to touch his fingers to the floor when 
bending over.  He was able to extend his low back to 40 
degrees and bend to the side to 70 degrees, bilaterally.  
Flexion of the thighs with flexed knees was to 120 degrees on 
the left and right.  Elevation of his limbs was to 90 
degrees, bilaterally.  The veteran was able to walk and squat 
normally.  There was no limitation of motion of the upper or 
lower extremities.  X-ray studies of the right arm revealed 
no intrinsic bone or joint pathology.  There was no abnormal 
soft tissue calcification.  X-ray studies of the right 
forearm revealed small metallic foreign bodies in the soft 
tissue.  The bones and joints were normal.  X- ray 
examination of the abdomen revealed a metallic foreign body 
overlying the right ileum, posteriorly, in the soft tissue; 
the remainder of the study was normal.  The diagnosis was 
asymptomatic scars of the upper right forearm, right flank, 
and upper right thigh, multiple foreign bodies in the right 
forearm, a foreign body overlying the soft tissue of the 
right ileum, a foreign body in the right side of the face, 
and a non-disfiguring scar under the right eye.  

By October 1970 decision, the RO granted service connection 
for residuals of multiple fragment wounds to the right thigh, 
right forearm, and back, rating it zero percent disabling, 
effective July 27, 1970, the day following the date of his 
separation from active service.  38 U.S.C.A. § 5110(b)(1).  
The veteran was notified of the grant of service connection 
in November 1970 correspondence containing a copy of the 
decision, along with notice of his appellate rights and a 
cover letter, mailed to the address he provided on his 
compensation application.  The record indicates that he did 
not appeal the decision, and there is no indication that the 
November 1970 notification was returned by postal authorities 
as undeliverable.

The veteran filed a claim for increased disability rating of 
his service-connected disability in October 1981.  On receipt 
of the claim, the RO mailed a November 1981 letter to his 
then-current address (as reported by the veteran), informing 
him that he should submit or provide information about any 
medical evidence that might show his disability had increased 
in severity.  The record indicates no response to that 
request, and the request letter was not returned as 
undeliverable.

On September 16, 1992, the RO received VA Form 21-526 
(Veteran's Application for Compensation or Pension) from the 
veteran, wherein he requested that he be scheduled for 
"physical evaluation."  

On VA medical examination in November 1992, the veteran 
reported he had no problems with the shrapnel wounds except 
for periodic swelling localized in the area of the small 
shrapnel.  The swelling was associated with mild aching and 
itching.  Rubbing the area caused the swelling to subside and 
the affected areas became quiescent.  He did not experience 
loss of function or a significant disability from his wounds, 
and in effect, the wounds were described as more of a source 
of annoyance than disabling.  Examination of the right thigh 
revealed no significant wound area.  No shrapnel was 
palpated.  There were no discernible scars or loss of 
function of the right thigh.  The shrapnel wounds to the 
right forearm and back were described as asymptomatic.  He 
reported intermittent and occasional "goose bumps" in the 
areas where shrapnel remained.  The areas became sore, and 
the bumps subsided after a few hours of rubbing.  There had 
never been any extrusion of the shrapnel as far as the 
veteran was aware.  A piece of shrapnel was found at the base 
of his right thumb.  Numbness in the thumb, existing early 
on, was described as no longer present.  Examination revealed 
no area of pain, swelling, or tenderness, and the shrapnel 
could not be palpated.  There was full range of motion of the 
thumb and fingers.  A small piece of shrapnel was found in 
the right shoulder, less than 2 millimeters in size; it was 
noted to be non-tender, superficial and discolored.  There 
was no loss of shoulder function.  Regarding the shell 
fragment wound to the low back, the veteran reported 
occasional swelling, soreness, aching, and itching which 
occurred over the low back to his left side and subsided 
almost spontaneously.  The examination did not reveal any 
palpable shrapnel or skin wound, and his range of back motion 
was normal.  The physician concluded that there had been a 
diffuse showering of small shrapnel fragments over the right 
side of the veteran's body, none of which interfered with 
function.  Some of the shrapnel areas got swollen, itchy, and 
achy, but subsided spontaneously.  The physician's impression 
was that the veteran had a shower of small shell fragments to 
the right side of the body, including the thigh, forearm, 
scalp, and lower back, all of which occasionally raised small 
bumps, which subsided spontaneously and caused no functional 
problems.

By October 1993 RO decision, the previously assigned zero 
percent disability rating was continued as no palpable 
shrapnel had been found, and the residuals of the multiple 
fragment wounds of the right thigh, back, and right forearm 
were shown to be well healed and asymptomatic.  The veteran 
initiated a timely appeal of the decision in the same month.  
In March 1995, he also raised the issue of CUE in the October 
1970 RO decision which granted service connection, and also 
claimed CUE in the October 1993 decision which denied a 
compensable evaluation.

By July 1996 decision, the Board denied the veteran's appeal 
on the issue of CUE, and remanded the issue of increased 
rating for the service-connected disability for further 
development, including VA medical examination.  

In August 1996, the RO requested in writing that the veteran 
provide any information regarding private medical records 
that might be pertinent to his claim for increased rating.  
The record indicates that he did not respond to that request, 
and the RO letter was not returned by postal authorities as 
undeliverable.  In an October 1996 interoffice memo, the RO 
informed the veteran's then-current representative that 
telephone calls to the veteran were not answered, and 
requested that the representative inquire whether the veteran 
had received private medical care since November 1992.  The 
record does not reveal any response from the representative 
to the RO request for information.

Pursuant to the July 1996 Board remand, the RO scheduled VA 
medical examination in January 1997, and notified the veteran 
of the time and place to report for same.  In a January 1997 
memorandum, the VA medical center where the examinations were 
scheduled reported that he failed to report for both 
examinations.  

The veteran's claim was subsequently returned to the Board 
for further review.  The Board considered the veteran's claim 
under the applicable criteria, and by May 1997 decision 
granted a 10 percent rating under 38 C.F.R. § 4.118, Code 
7804 (for superficial scars that are tender and painful on 
objective demonstration) for residuals of multiple fragment 
wounds to the right thigh, right forearm, and back.  

By November 1997 decision, the RO determined that September 
16, 1992 was the appropriate effective date for the increased 
evaluation of 10 percent.  In June 1998 the veteran initiated 
the current appeal of the November 1997 RO decision.

At the June 1999 personal hearing, the veteran contended that 
the 10 percent evaluation for residuals of multiple fragment 
wounds to the right thigh, right forearm, and back should be 
effective from the day after his separation from service.  He 
testified that his service connected disability currently 
produced the same symptoms as it had in 1970, and argued that 
since it is evaluated 10 percent disabling, it should have 
been evaluated 10 percent disabling from the effective date 
of service connection, i.e., July 27, 1970.  He also stated 
that he was attending college at the time the RO issued the 
October 1970 determination granting service connection, but 
that he did not receive the November 1970 notification of 
that decision, and he "basically let it go because I thought 
it was a dead issue . . . because I didn't hear from [VA] and 
I didn't know how to proceed."

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).  VA's duty 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of the case.  Id.; 
and see Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Regarding VA's duty to assist, it must be noted that the duty 
is not always a one-way street.  A claimant must do more than 
passively wait for assistance when he has information 
essential to his claim in order to trigger the duty to 
assist.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
shown above, the RO made several attempts to contact the 
veteran to inform him of the evidence necessary to 
substantiate his claim for an increased disability rating.  
The claims file indicates that, as early as October 1981, he 
failed to respond to RO requests for information pertinent to 
his claim.  The October 1996 RO memorandum reveals that 
telephone calls to the veteran went unanswered.  In December 
1996 and January 1997, the RO notified the veteran of VA 
examination scheduled in January 1997, and the veteran did 
not report for such examination.  The requests and 
notifications were each sent to the veteran's then-current 
address as he reported himself.  There is no indication of 
record that the RO letters notifying him of the examinations 
or requesting information were returned as undeliverable.  In 
light of the foregoing, the Board finds that no further 
assistance is required to comply with the duty to assist the 
veteran under Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000); and see 38 C.F.R. 
§ 3.326 (2000).

Initially, it is noted that by May 1997 decision, the Board 
increased the disability rating assigned the veteran's 
residuals of fragment wounds from zero to 10 percent under 38 
C.F.R. § 4.118, Code 7804 (2000).  That diagnostic code 
provides that superficial scars that are tender and painful 
on objective demonstration warrant a 10 percent evaluation.  
As noted by the Board in May 1997, the medical evidence in 
this case has shown that the veteran's scars and retained 
shrapnel have been productive of occasional subjective 
complaints of itching, and more importantly, aching and/or 
pain.  Thus, with application of the criteria for analogous 
ratings under 38 C.F.R. § 4.20, and in view of multiple 
retained fragments from wounds to the right thigh, right 
forearm, and back, the Board granted a 10 percent rating.  

In general, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to 
this rule is that the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  Under 38 C.F.R. 
§ 3.155(a) (2000), the submission of certain medical records 
may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. § 
3.157(b)(1) (2000) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, an examination or 
hospitalization by VA will be accepted as a claim for 
increase filed on the date of the examination or treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted as 
applications or claims - formal and informal - for increased 
benefits, and then to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
clarified that 38 C.F.R. § 3.400(o)(2) is applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. 
§ 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 
(1997).  Section 3.400(o)(2) is intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty; it is 
not intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time 
and there is no evidence of entitlement to increased 
evaluation prior to the date of claim.  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

Thus, three possible dates may be assigned depending on the 
facts of the case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); and (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (38 C.F.R. § 3.400(o)(2)).

In this case, service connection was granted in October 1970 
for residuals of multiple fragment wounds to the right thigh, 
right forearm, and back, and rated zero percent disabling, 
effective July 27, 1970.  The veteran was notified of the RO 
determination in November 1970; he did not appeal.  Thus, the 
October 1970 rating decision is final as to the evidence of 
record at that time.  See 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1969).

The Board recognizes the veteran's June 1999 testimony to the 
effect that he did not receive the November 1970 notification 
of the RO decision and his appellate rights.  On this point 
however, it must be noted that the Court has held that, 
absent clear evidence to the contrary, principles of 
administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  Here, there is no 
indication or showing that the November 1970 RO notification 
letter was returned by postal authorities as undeliverable, 
and the veteran thus presumably received it.  The law 
requires only that the VA mail a notice, and then presumes 
the regularity of the administrative process in the absence 
of clear evidence to the contrary.  Standing alone, the 
veteran's testimony, provided long after the fact, that he 
never received the November 1970 notification letter is not 
the type of clear evidence to the contrary which is 
sufficient to rebut the presumption of regularity.  See 
Jones; Mindenhall; Ashley, supra.

As noted above, the effective date for an increase will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later; or if an increase in disability preceded 
the claim by more than a year, the date the claim is 
received.  Thus, the Board must first determine the date of 
receipt of application for an increased rating following the 
final October 1970 RO decision. 

Chronologically, the next communication from the veteran was 
an October 1981 claim for an increased evaluation of his 
service-connected disability.  Upon receipt of his claim, the 
RO notified him by November 1981 letter that he should submit 
medical evidence showing his disability had increased in 
severity.  As shown above, he did not respond to that 
request.  

Regarding the October 1981 claim, it must be noted that under 
VA regulation, where evidence requested in connection with a 
claim for an increased rating is not furnished within a year 
after the date of request, the claim will be considered 
abandoned.  Upon expiration of one year, further action will 
not be taken unless a new claim is received.  38 C.F.R. § 
3.158(a) (2000).  Should the right to benefits be finally 
established, as here, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  Id.  In this case, therefore, as the veteran did not 
respond within one year of the November 1981 request for 
additional evidence, his October 1981 claim must be 
considered abandoned.  

Subsequent to the October 1981 abandoned claim and prior to 
his September 1992 request for a current physical 
examination, the veteran did not furnish any document, nor 
did the RO receive any evidence which may be construed as a 
claim for increased evaluation pursuant to 38 C.F.R. § 3.155.  
Thus, the Board finds that the September 1992 request for a 
physical examination constitutes the earliest document which 
can be construed as a valid claim for increased rating, 
following the grant of service connection in October 1970. 

As September 16, 1992 is established herein as the date of 
the veteran's claim for an increased rating of his service-
connected disability, the Board must review the evidence 
dating back to September 1991, to determine the "earliest 
date as of which," within the year prior to the claim, the 
increase in disability was factually ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2); 
and see Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Significantly, despite RO attempts to obtain pertinent 
medical evidence from the veteran as to the nature and 
severity of his service-connected disability, no evidence was 
furnished, and no information was provided that might 
establish that the service-connected disability warranted an 
rating in excess of 10 percent within one year of the 
veteran's claim for an increased rating, dated September 16, 
1992.  

In this case, as previously noted by the Board in its May 
1997 decision, the earliest medical evidence clearly 
establishing that the symptoms of the service-connected 
residuals of multiple fragment wounds to the right thigh, 
right forearm, and back warranted a 10 percent rating dates 
back to the November 1992 VA medical examination.  There is 
simply no earlier, competent evidence demonstrating that the 
symptomatology of the service-connected disability warranted 
an evaluation of 10 percent under Code 7804. 

In this case, as determined by the Board's May 1997 decision, 
entitlement to a 10 percent rating for the veteran's service-
connected disability was established by the November 1992 VA 
medical examination report.  Despite the RO's attempt to 
obtain competent and probative evidence from the veteran 
regarding the nature and severity of his service-connected 
disability, no evidence was furnished, and no information was 
provided regarding pertinent evidence that might establish 
that the service-connected disability warranted an rating of 
10 percent within one year prior to the veteran's September 
16, 1992 claim.  Under these circumstances, the increased 
award at the 10 percent level simply could not be made 
effective earlier than the date chosen by the RO, the date of 
receipt of the new claim.  

In view of the foregoing, it is clear that the veteran has 
been awarded the earliest effective date provided by law, as 
the first communication signaling an intent to file a claim 
for an increased evaluation for residuals of multiple 
fragment wounds to the right thigh, right forearm, and back 
was received by the RO on September 16, 1992. See 38 C.F.R. § 
3.400(b)(2).  Based on the facts and circumstances incident 
to this case, there is no statutory or regulatory authority 
which would permit the Board to grant an earlier effective 
date prior to September 16, 1992, for the 10 percent 
disability rating assigned to the residuals of multiple 
fragment wounds.  


ORDER

Entitlement to an effective date, prior to September 16, 
1992, for an award of a 10 percent evaluation for residuals 
of multiple fragment wounds to the right thigh, right 
forearm, and back is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

